Exhibit 10.6

TERM NOTE

 

$30,000,000    March 10, 2014

FOR VALUE RECEIVED, the undersigned, PMC COMMERCIAL TRUST, a real estate
investment trust organized under the laws of the State of Texas (“PMC”), WESTERN
FINANCIAL CAPITAL CORPORATION, a Florida corporation (“Western Financial”), and
PMC INVESTMENT CORPORATION, a Florida corporation (“PMC Investment”)
(collectively PMC, Western Financial and PMC Investment, the “Specified
Borrowers” and individually, a “Specified Borrower”), jointly and severally,
irrevocably and unconditionally promise to pay to the order of JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, a national banking association with its office in
Dallas, Texas (“Lender”, and together with each subsequent holder hereof,
“Payee”), at the principal banking office of Administrative Agent (hereinafter
referenced) at 2200 Ross Avenue, Dallas, Texas 75201, (i) the principal amount
of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000) (or such lesser amount as
shall equal the Principal Debt under the Term Loan), on the dates and in the
principal amounts provided for in the Credit Agreement, and (ii) interest on the
unpaid principal amount of any Borrowing from time to time remaining outstanding
and unpaid from the date of such Borrowing until it shall be paid in full, at
the rates per annum and on the dates provided for in the Credit Agreement.

All capitalized terms used herein and not otherwise defined herein shall have
the same meaning and effect as used and defined in that certain Amended and
Restated Credit Agreement dated as of December 28, 2010 (as amended and
otherwise modified, and in effect, the “Credit Agreement”), by and among
Borrowers, certain Lenders, and JPMorgan Chase Bank, National Association, as
Administrative Agent for those Lenders. Reference is hereby made to the Credit
Agreement for all intents and purposes.

This Note is a “Term Note” executed by Specified Borrowers and is referred to
in, governed by, and subject to, and is entitled to the benefits of, the terms
and provisions of the Credit Agreement as therein stated and referenced.
Reference is hereby made to the Credit Agreement for a statement of the
agreements, rights, remedies, benefits and obligations of Payee and the
covenants, agreements, rights, duties and obligations of Specified Borrowers in
relation hereto, including provisions for acceleration of the maturity hereof,
interest rate and amount limitations and voluntary and mandatory prepayments
hereon; but this reference to the Credit Agreement, or any provision thereof,
shall not affect or impair the irrevocable, absolute and unconditional
obligation of Specified Borrowers to pay principal of, and interest on, this
Note when due. Unless the maturity of this Note shall have sooner occurred, the
outstanding principal balance of this Note and all accrued and unpaid interest
thereon shall be finally and fully payable on the Term Loan Termination Date.



--------------------------------------------------------------------------------

The date, amount, Type, and interest rate of any Borrowing made by Lender to
Specified Borrowers, and each payment made on account of the principal thereof,
and accrued interest thereon, shall be recorded by Payee on its books and
records, and prior to any transfer of this Note, endorsed by Payee on a schedule
attached hereto or any continuation thereof; and all recordations and
endorsements made by Payee shall, absent manifest error, be conclusive of all
such matters and binding on all Persons. Payee’s failure to make or error in
making any such recordations or endorsements shall not diminish, reduce or
relieve Specified Borrowers’ obligation to pay (i) any Borrowing made by Lender
and then outstanding and (ii) all accrued and earned interest on the amount
thereof from time to time outstanding and unpaid, pursuant to this Note.

Upon the occurrence of an Event of Default, this Note may be declared to be, or
shall become, forthwith due, and immediately payable in the manner, upon the
conditions (if any) and with the effect, provided for and referred to in the
Credit Agreement.

If this Note is placed in the hands of an attorney for collection (whether or
not any proceeding is filed in connection therewith), or collected through suit,
the Bankruptcy Court or any other judicial proceeding, Specified Borrowers
irrevocably and unconditionally agree to pay all costs, expenses and fees
incurred by Payee, including reasonable attorneys’ fees and expenses, and any
assessed court and related costs, in addition to all other amounts owing
hereunder.

Specified Borrowers and all sureties, endorsers, guarantors and other Persons
ever liable for the payment of any sums payable on this Note, jointly and
severally, waive notice, demand, notice of presentment, presentment, presentment
for payment, demand for payment, non-payment, notice of dishonor, dishonor,
notice of intent to accelerate maturity, notice of acceleration of maturity,
notice of intent to demand, protest, notice of protest, grace and all
formalities and other notices of any and every kind, and filing of suit or
diligence in collecting this Note or enforcing (in whole or part) any security
or guaranty now or hereafter for the payment of this Note, and consent and agree
to any partial or full substitution, exchange or release of any such security or
guaranty or the partial or full release of any Person primarily or secondarily
liable hereon, and consent and agree that it will not be necessary for any
holder hereof, in order to enforce payment by it of this Note to first institute
suit or exhaust its remedies against Specified Borrowers or any other Persons
liable herefor, or to enforce it rights against any such security herefor or
guarantor or any other Person with respect hereto, and consent to any or all
extensions, increases or renewals or postponements, modifications or
rearrangements of time or payment of this Note or any other indulgence with
respect hereto, without notice thereof to, or consent thereto from, any of them.

Each Specified Borrower and Payee hereby agrees that Chapter 346 of the Texas
Finance Code, as amended, shall not apply to this Note or the loan transaction
evidenced by, and referred to in, the Credit Agreement in any manner, including
without limitation, to any account or arrangement evidenced or created by, or
provided for in, this Note or the Credit Agreement.

This Note (including its validity, enforceability and interpretation) shall be
governed by, and construed in accordance with, the laws of the State of Texas
(without regard to conflict of law principles) and, to the extent controlling,
federal laws of the United States of America. This Note has been executed,
delivered and accepted and is payable at, Dallas, Dallas County, Texas.

 

TERM NOTE – Page 2



--------------------------------------------------------------------------------

THIS NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Remainder of Page Intentionally Left Blank]

 

TERM NOTE – Page 3



--------------------------------------------------------------------------------

PMC COMMERCIAL TRUST By:   /s/ Barry N. Berlin   Barry N. Berlin   Executive
Vice President   and Chief Financial Officer WESTERN FINANCIAL CAPITAL
CORPORATION By:   /s/ Barry N. Berlin   Barry N. Berlin   Executive Vice
President   and Chief Financial Officer PMC INVESTMENT CORPORATION By:   /s/
Barry N. Berlin   Barry N. Berlin   Executive Vice President   and Chief
Financial Officer

TERM NOTE – Signature Page